NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted April 19, 2022
                                  Decided April 20, 2022

                                          Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    DIANE P. WOOD, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-1814

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of
                                                 Indiana, Hammond Division.

       v.                                        No. 2:20CR56-001

KYLE JACKSON,                                    James T. Moody,
     Defendant-Appellant.                        Judge.

                                        ORDER

       Kyle Jackson pleaded guilty to making a false statement while purchasing a
firearm, 18 U.S.C. § 922(a)(6), and the district court sentenced him within the guidelines
range to 27 months in prison with 2 years’ supervised release. Although his plea
agreement contains an appeal waiver, Jackson appealed. His appointed counsel asserts
that the appeal is frivolous and moves to withdraw. See Anders v. California, 386 U.S.
738, 744 (1967). Counsel’s brief explains the nature of the case and raises potential issues
that an appeal like this would be expected to involve. Because her analysis appears
thorough, and Jackson has not responded to counsel’s motion, see CIR. R. 51(b), we limit
No. 21-1814                                                                          Page 2

our review to the subjects that counsel discusses. See United States v. Bey, 748 F.3d 774,
776 (7th Cir. 2014).

        We agree with counsel that Jackson’s appeal waiver forecloses any appellate
argument. Counsel tells us that she conferred with her client and Jackson does not wish
to challenge his guilty plea, only the length of his sentence. See United States v. Konczak,
683 F.3d 348, 349 (7th Cir. 2012). But, in his plea agreement, Jackson “expressly waive[d]
[his] right to appeal or to contest [his] conviction and all components of [his] sentence or
the manner in which [his] conviction or [his] sentence was determined or imposed, to
any Court on any ground.” An appeal waiver “stands or falls with the underlying
agreement and plea,” and because Jackson does not want to challenge the plea
agreement, the appeal waiver blocks this appeal. United States v. Nulf, 978 F.3d 504, 506
(7th Cir. 2020). Further, counsel correctly deems frivolous any argument that an
exception to the appeal waiver could apply. See id. Jackson’s 27-month sentence was
less than the 10-year statutory maximum sentence that he faced, 18 U.S.C. § 924(a)(2),
and his 2-year supervised-release term was below the 3-year maximum for a Class C
felony. See id. §§ 3583(b)(2), 3559(a)(3). Additionally, the record does not reasonably
suggest that the judge considered any constitutionally impermissible factor at
sentencing.

       Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.